PER CURIAM:
Thomas H. Fluharty, the trustee in an underlying bankruptcy proceeding, appeals from the district court’s orders: (1) dismissing his claims brought pursuant to the West Virginia Residential Mortgage Lender, Broker and Servicer Act, (2) denying his motion to certify a question to the West Virginia Supreme Court, and (3) granting summary judgment in favor of *66the Defendants on his claim that the mortgage contracts at issue were unenforceable as unconscionable under West Virginia law. We have reviewed the record included on appeal, as well as the parties’ briefs, and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Fluharty v. Quicken Loans, Inc., No. 5:13-cv-00068-FPS-JES, 2013 WL 5963060 (N.D.W.Va. Nov. 7, 2013); 2014 WL 646414 (Feb. 19, 2014); 2015 WL 1534070 (Apr. 6, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.